2015 UT App 70
_________________________________________________________

              THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF B.O., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.
                        ____________

                        M.C. AND C.C.,
                          Appellants,
                               v.
                    STATE OF UTAH AND D.O.,
                           Appellees.

                Amended Per Curiam Decision1
                     No. 20141012-CA
                    Filed March 26, 2015

      Third District Juvenile Court, Salt Lake Department
                The Honorable C. Dane Nolan
                          No. 1012644

         F. LaVar Christensen, Attorney for Appellants

        Russell T. Monahan, Attorney for Appellee D.O.

               Martha Pierce, Guardian ad Litem

   Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN,
                    AND KATE A. TOOMEY.



PER CURIAM:

¶1     M.C. and C.C. (Grandparents) appeal from the juvenile
court’s October 21, 2014 order denying their motion based on rules



1. In response to Appellants’ petition for rehearing minor changes
were made to Paragraph 3 to reflect the timing of Appellants’
motion for relief under rules 52 and 59.
                              In re B.O.


52 and 59 of the Utah Rules of Civil Procedure. Grandparents also
seek review of several previous rulings of the juvenile court.

¶2      We first begin our review by determining the extent of our
jurisdiction over this matter because Grandparents seek review of
several post-judgment orders. Grandparents initially indicate that
they seek review of: (1) a November 6, 2013 order, regarding the
record of the October 4, 2013 hearing; (2) a December 10, 2013 order
denying a request for a further hearing; and (3) a December 13,
2013 ruling and order denying Grandparents’ rule 60(b) motion for
relief from judgment and reinstatement of their adoption petition.
We lack jurisdiction to review these orders. “[A]n order denying
relief under rule 60(b) is a final appealable order.” Amica Mut. Ins.
Co. v. Schettler, 768 P.2d 950, 970 (Utah Ct. App. 1989). Thus, the
December 13, 2013 order and all previous rulings issued in
furtherance of the rule 60(b) proceedings were final and appealable
on that date. Rule 52 of the Utah Rules of Appellate Procedure
requires all appeals in child welfare cases to be brought within
fifteen days of a final, appealable order. Utah R. App. P. 52(a). If an
appeal is not timely filed, this court lacks jurisdiction over the
issues raised. See Serrato v. Utah Transit Auth., 2000 UT App 299,
¶ 7, 13 P.3d 616. Because Grandparents did not file the notice of
appeal until November 4, 2014, we lack jurisdiction to review
issues relating to these orders.2

¶3     Grandparents next indicate that they seek review of the May
13, 2014 order denying a second rule 60(b) motion for relief from
judgment, which they filed on March 7, 2014. Grandparents filed
a motion for relief under rules 52 and 59 of the Utah Rules of Civil
Procedure following the entry of the May 13, 2014 order, and
apparently believe that filing the motion preserved their right to



2. We note that Grandparents did initially file a notice of appeal on
January 2, 2014, seeking our review of the December 13, 2013 order.
However, Grandparents voluntarily dismissed the appeal with
prejudice on January 22, 2014.




20141012-CA                       2                  2015 UT App 70
                              In re B.O.


appeal that order. However, “[a]n untimely motion for a new trial
has no effect on the running of the time for filing a notice of
appeal.” Burgers v. Maiben, 652 P.2d 1320, 1322 (Utah 1982) (per
curiam); see also Utah R. Civ. P. 52(b) & 59(b) (stating that such
motions must be made or served within fourteen days after entry
of the judgment); Utah R. App. P. 4(b)(1) (setting forth motions that
toll the time for appeal). Grandparents did not serve their motion
for relief under rules 52 and 59 until May 28, 2014, and did not file
it until May 30, 2014, both more than fourteen days after entry of
the order. Accordingly, Grandparents’ motion did not toll the time
for filing a notice of appeal, and we lack jurisdiction over issues
relating to the May 13, 2014 order. See Serrato, 2000 UT App 299,
¶ 7.

¶4     Grandparents timely appealed the juvenile court’s denial of
their motion for rule 52 and 59 relief. We therefore have jurisdiction
to resolve issues solely related to the October 21, 2014 order. We
review the district court’s denial of a motion to amend a judgment
for an abuse of discretion. See Crestwood Cove Apts. Bus. Trust v.
Turner, 2007 UT 48, ¶ 40, 164 P.3d 1247 (stating that “a trial court
has broad discretion to decide whether to grant relief under [rule
59]”). The juvenile court denied the motion because the issues
raised had been previously raised and resolved by the juvenile
court on several prior occasions. After examining the record, we
agree that the May 30, 2014 motion simply reargued issues
previously resolved by the juvenile court, and the juvenile court
did not abuse its discretion in denying the motion on that ground.

¶5      Furthermore, we note that the issues raised in Grandparents’
March 7, 2014 rule 60(b) motion and in their May 30, 2014 motion
should have been raised in a direct appeal of the juvenile court’s
December 13, 2013 order resolving their first motion for rule 60(b)
relief. Specifically, the issues raised in these motions focus on the
reconstruction of the record of a hearing during which there was an
error in the recording system that resulted in part of the hearing
not being recorded. These were issues known to Grandparents
when the December 13, 2013 order was entered and could have




20141012-CA                       3                 2015 UT App 70
                              In re B.O.


been raised in a direct appeal. We have long held that an appeal
from a rule 60(b) motion is narrow in scope and addresses only the
propriety of the denial or grant of relief from judgment, lest rule
60(b) motions become substitutes for untimely appeals. See Franklin
Covey Client Sales, Inc. v. Melvin, 2000 UT App 110, ¶ 19, 2 P.3d 451.
Therefore, a rule 60(b) motion does not generally reach the merits
of the underlying judgment from which relief was sought or
provide a basis for this court to review the legal issues previously
adjudicated by the district court. See id. ¶ 23. By repeatedly raising
the same issues Grandparents raised prior to the entry of the
December 13, 2013 order, they are attempting to rekindle issues for
appeal that were previously adjudicated by the juvenile court and
subject to a direct appeal.

¶6     Affirmed.




20141012-CA                       4                 2015 UT App 70